 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   ESTATE OF CARMEN MENDEZ, et al.,                    Case No. 1:18-cv-01677-LJO-BAM
10                   Plaintiffs,                         ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE CONSOLIDATED
11           v.                                          WITH ESTATE OF CARMEN MENDEZ, ET
                                                         AL. V. CITY OF CERES, ET AL., CASE NO.
12   CITY OF CERES, et al.,                              1:19-CV-00939-LJO-BAM
13                   Defendants.
                                                         RESPONSE DUE by August 30, 2019
14

15          On July 15, 2019, Plaintiffs filed a Notice of Related Case under Local Rule 123(a). (Doc.
16 No. 21.) On July 18, 2019, the Court issued an order in Estate of Carmen Mendez, et al. v. City

17 of Ceres, et al., Case No. 1:19-cv-00939-LJO-BAM, relating that case and the above-captioned

18 action under Local Rule 123(a). The matters have therefore been assigned to the same district

19 judge and magistrate judge to promote efficiency and economy for the Court and parties. Further
20 review of the complaints in these related cases suggests that they should be consolidated pursuant

21 to Federal Rule of Civil Procedure 42.

22         Rule 42(a) permits the Court to consolidate actions involving a common question of law

23 or fact, and consolidation is proper when it serves the purposes of judicial economy and

24 convenience. “The district court has broad discretion under this rule to consolidate cases pending

25 in the same district.” Investors Research Co. v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 877 F.2d

26 777 (9th Cir. 1989). In determining whether to consolidate actions, the Court weighs the interest
27 of judicial convenience against the potential for delay, confusion, and prejudice caused by

28


                                                     1
 1 consolidation. Sw. Marine, Inc. v. Triple A. Mach. Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal.

 2 1989).

 3        The Court has reviewed the complaint in this case as well as the complaint in Estate of
 4 Carmen Mendez, et al. v. City of Ceres, et al., Case No. 1:19-cv-00939-LJO-BAM. Both

 5 complaints appear to be based on the same factual allegations concerning the death of Carmen

 6 Mendez allegedly caused by law enforcement officers employed by the City of Ceres, Ceres

 7 Police Department, and Chief of Police Brent Smith. Both complaints assert that the Defendants

 8 violated the Plaintiffs’ civil and constitutional rights under the First, Fourth, and Fourteenth

 9 Amendments of the United States Constitution, Article I Section 13 of the California

10 Constitution, California Civil Codes Sections 52.1(b) and 377.60, as well as setting forth claims

11 for assault/battery and negligence. Additionally, both complaints name the same individuals and

12 entities as defendants and are likewise filed on behalf of the Estate of Carmen Mendez as well as

13 other individual relatives of the decedent. Thus, in the interests of judicial economy and

14 convenience, it appears that the above-captioned case should be consolidated with Estate of
    Carmen Mendez, et al. v. City of Ceres, et al., Case No. 1:19-cv-00939-LJO-BAM pursuant to
15
    Federal Rule of Civil Procedure 42(a)(2).
16
          Accordingly, the parties are hereby ORDERED TO SHOW CAUSE why this action should
17
    not be consolidated with Estate of Carmen Mendez, et al. v. City of Ceres, et al., Case No. 1:19-
18
    cv-00939-LJO-BAM. Each party shall file a written response by no later than August 30, 2019,
19
    showing cause why these related actions should not be consolidated and merged into one case or
20
    stating the party’s non-opposition to consolidation.
21
            Failure to respond to this order may result in the imposition of sanctions, including
22
    monetary sanctions and/or dismissal of this action.
23
   IT IS SO ORDERED.
24

25     Dated:    August 14, 2019                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   2
